Shepley, C. J. —
The defendant appears to have been in possession of the farm as a tenant without any written lease, from October 21, 1848, to the time of the alleged trespass upon it, on August 31, 1852. That tenancy could not have terminated shortly before the time of the trespass alleged ; and the landlord could not therefore have entered without notice, on the ground of its termination at that time.
While Coburn was owner he allowed the defendant to continue his tenancy as in former years, not only making no objections but approving of his doing so.
By virtue of the statute, c. 91, § 30, the tenancy, which by the common law would have been from year to year, became *136one at will. It does not appear, that the defendant had neglected to pay the rent according to agreement, or that his rent was payable before the close of the year, and in such cases the tenant by statute c. 95, § 19, is entitled to three months notice to terminate his tenancy. By his conveyance from Coburn the plaintiff became the owner of the farm; subject to the rights of the tenant, which being secured to him by the provisions of the statute could not be destroyed by the conveyance.
It is insisted, that the acts of the defendant amounted to waste, and that his estate was thereby determined; and the case, Daniels v. Pond, 21 Pick. 367, is relied upon as authority for the position. A tenancy at will, by the common law, would be determined by the commission of waste by the tenant. The case cited, and the cases upon which it rests, have reference to such a tenancy at will.
An estate at will existing by the statutes of this State, gives to the tenant rights for a period, after a written notice- to quit, of equal validity with those acquired under a written lease for a like period. Such rights would not be destroyed by the commission of waste by the tenant; and the landlord might be left for redress to his action on the case in nature of waste. The only count in the declaration is trespass quare clausum. The plaintiff failing in his proof of that cannot recover for taking the manure, which was only an aggravation of the trespass alleged. Plaintiff nonsuit.
Tenney, Rice, Appleton, and Cutting, J. J., concurred.